DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on September 15, 2022.
Claims 1-20 are pending.
Claims 1, 7, 8, 14, 15 and 20 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2020/0026524) in view of Joshi et al. (US 2019/0339958).

With respect to Claim 1, Roland et al. disclose:
at least one processing device coupled to memory, the at least one processing device being configured: 
to obtain an operating system image from a computing device; (operating system to be updated (operating system image) may be an operating system contained on or suited for one or more target devices, Paragraph 107, lines 10-14; capturing a snapshot (operating system image) on a computing device running, Paragraph 114)
to implement a first operating system configuration on a server based at least in part on the operating system image, (operating system to be updated (operating system image) may be an operating system contained on or suited for one or more target devices and stored on a master server, Paragraph 107, lines 10-14 and see Figure 2A)
to modify the first operating system configuration to generate a second operating system configuration on the server, (receiving an update (modify the first operating system configuration) to the operating system, Paragraph 107, lines 17-23) the second operating system configuration comprising a modified version of the first operating system configuration; (receiving an update (second/modified operating system configuration) to the operating system, Paragraph 107, lines 17-23)
to generate a modified operating system image based at least in part on the second operating system configuration; (building an image of the new operating system based on the update, Paragraph 107, lines 16-17)
and to provide the modified operating system image to the computing device; (send an update package to the target device, Paragraph 111, lines 7-8)
wherein the obtaining, implementing, modifying, generating and providing are performed by the server without interrupting production operation of the computing device. (target device can easily and efficiently updates it operating system to a new release without interrupting normal operation, Paragraph 117, lines 15-17)
Roland et al. do not disclose:
wherein implementing the first operating system configuration on the server comprises instantiating a first virtual machine on the server utilizing the operating system image to provide the first operating system configuration for the first virtual machine on the server;
However, Joshi et al. disclose:
wherein implementing the first operating system configuration on the server comprises instantiating a first virtual machine on the server utilizing the operating system image to provide the first operating system configuration for the first virtual machine on the server; (initiates a virtual machine (first virtual machine) that contains the regular OS (first operating system configuration), Paragraph 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Joshi et al. into the teaching of Roland et al. to include wherein implementing the first operating system configuration on the server comprises instantiating a first virtual machine on the server utilizing the operating system image to provide the first operating system configuration for the first virtual machine on the server in order to allow for necessary testing of an update without putting the actual firmware or operating system at risk. (Joshi et al., Paragraph 32)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Roland et al. further disclose:
wherein: 
the computing device implements the first operating system configuration; (operating system to be updated (operating system image) may be an operating system contained on or suited for one or more target devices and stored on a master server, Paragraph 107, lines 10-14 and see Figure 2A)
the operating system image is generated by the computing device based at least in part on the first operating system configuration implemented on the computing device; (operating system to be updated (operating system image/first operating system configuration) may be an operating system contained on or suited for one or more target devices, Paragraph 107, lines 10-14)
and the computing device is configured to replace the first operating system configuration with the second operating system configuration on the computing device based at least in part on the modified operating system image. (send an update package to the target device (computing device) to update the target device OS, Paragraph 111, lines 7-8)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Roland et al. disclose:
wherein the at least one processing device is further configured to perform verification testing on the second operating system configuration on the server. (testing the reliability and functionality of the operating system contained in each image represented by the snapshots (second operating system configuration), Paragraph 108)

Claims 8, 9 and 13 are method claims corresponding to the apparatus claims above (Claims 1, 2 and 6) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 2 and 6.

Claims 15, 16 and 19 are computer program product claims corresponding to the apparatus claims above (Claims 1, 2 and 6) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 2 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2020/0026524) in view of Joshi et al. (US 2019/0339958) and in further view of van Gilluwe et al. (US 6,351,850).

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Roland et al. and Joshi et al. do not disclose:
	wherein modifying the first operating system configuration comprises modifying a partition of the first operating system configuration.
	However, van Gilluwe et al. disclose:
wherein modifying the first operating system configuration comprises modifying a partition of the first operating system configuration. (modifications to an operating system can include adding a new partition, creating a new partition, deleting a partition, changing the size of an existing partition, formatting a partition, changing a partition type, copying files from one partition to another, deleting files in a partition and marking a partition as an installation target, Column 8, lines 8-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of van Gilluwe et al. into the teaching of Roland et al. and Joshi et al. to include wherein modifying the first operating system configuration comprises modifying a partition of the first operating system configuration in order to allow a user to customize an operating system before installation. (van Gilluwe et al., Columns 7 and 8, lines 53-67 and 1-20 respectively)

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Roland et al. and Joshi et al. do not disclose:
wherein modifying the partition of the first operating system configuration comprises modifying a size of the partition of the first operating system configuration.
However, van Gilluwe et al. disclose:
wherein modifying the partition of the first operating system configuration comprises modifying a size of the partition of the first operating system configuration.
(modifications to an operating system can include adding a new partition, creating a new partition, deleting a partition, changing the size of an existing partition, formatting a partition, changing a partition type, copying files from one partition to another, deleting files in a partition and marking a partition as an installation target, Column 8, lines 8-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of van Gilluwe et al. into the teaching of Roland et al. and Joshi et al. to include wherein modifying the partition of the first operating system configuration comprises modifying a size of the partition of the first operating system configuration in order to allow a user to customize an operating system before installation. (van Gilluwe et al., Columns 7 and 8, lines 53-67 and 1-20 respectively)

With respect to Claim 5, all the limitations of Claim 3 have been addressed above; and Roland et al. and Joshi et al. do not disclose:
wherein modifying the partition of the first operating system configuration comprises modifying a type of the partition of the first operating system configuration.
However, van Gilluwe et al. disclose:
wherein modifying the partition of the first operating system configuration comprises modifying a type of the partition of the first operating system configuration.
(modifications to an operating system can include adding a new partition, creating a new partition, deleting a partition, changing the size of an existing partition, formatting a partition, changing a partition type, copying files from one partition to another, deleting files in a partition and marking a partition as an installation target, Column 8, lines 8-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of van Gilluwe et al. into the teaching of Roland et al. and Joshi et al. to include wherein modifying the partition of the first operating system configuration comprises modifying a type of the partition of the first operating system configuration in order to allow a user to customize an operating system before installation. (van Gilluwe et al., Columns 7 and 8, lines 53-67 and 1-20 respectively)

Claims 10-12 are method claims corresponding to the apparatus claims above (Claims 3-5) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 3-5.

Claims 17 and 18 are computer program product claims corresponding to the apparatus claims above (Claims 3-5) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 3-5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roland et al. (US 2020/0026524) in view of Joshi et al. (US 2019/0339958) and in further view of Herington (US 2008/0271017).

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Roland et al. and Joshi et al. further disclose:
wherein: implementing the first operating system configuration on the server comprises generating the first virtual machine on the server based at least in part on the operating system image; (Joshi et al., initiates a virtual machine (first virtual machine) that contains the regular OS (first operating system configuration), Paragraph 34)
Roland et al. and Joshi et al. do not explicitly disclose:
the at least one processing device is further configured to implement the second operating system configuration on the server by generating a second virtual machine on the server based at least in part on the modified operating system image; 
and performing the verification testing on the second operating system configuration on the server comprises performing the verification testing on the second operating system configuration on the second virtual machine on the server.
However, Herington discloses:
the at least one processing device is further configured to implement the second operating system configuration on the server by generating a second virtual machine on the server based at least in part on the modified operating system image; (creating a new virtual machine (second operating system configuration) and selecting an operating system image for the new virtual machine and patching/upgrading the operating system image (modified operating system image), Paragraph 57, lines 1-7)
and performing the verification testing on the second operating system configuration on the server comprises performing the verification testing on the second operating system configuration on the second virtual machine on the server. (performing testing on the upgraded/patched operating system image, Paragraph 57, lines 1-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Herington into the teaching of Roland et al. and Joshi et al. to include the at least one processing device is further configured to implement the second operating system configuration on the server by generating a second virtual machine on the server based at least in part on the modified operating system image and performing the verification testing on the second operating system configuration on the server comprises performing the verification testing on the second operating system configuration on the second virtual machine on the server in order to upgrade/patch an operating system image in a test environment to ensure proper operation before deploying it to a production environment.

Claim 14 is a method claim corresponding to the apparatus claim above (Claim 7) and, therefore, is rejected for the same reasons set forth in the rejections of Claim 7.

Claim 20 is a computer program product claim corresponding to the apparatus claim above (Claim 7) and, therefore, is rejected for the same reasons set forth in the rejections of Claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
October 17, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191